Citation Nr: 1705123	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  13-12 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for a disability of the prostate, claimed as prostatitis, to include as secondary to herbicide exposure.

2. Entitlement to service connection for sinusitis, to include as secondary to herbicide exposure.

3. Entitlement to service connection for bronchitis, to include as secondary to herbicide exposure.

4. Entitlement to service connection for hypertension, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to April 1990.

This case comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In March 2009, the RO denied service connection for hypertension and for two other claimed disabilities which are no longer part of this appeal.  In July 2009, the RO issued a rating decision denying service connection for sinusitis, bronchitis, gout and a lumbar spine injury.  The Veteran later withdrew the claim for service connection for gout and his appeal of that issue was dismissed by the Board in April 2015.  The RO granted service connection for a lumbar spine disability in October 2015.  Thus, neither claim remains before the Board.  

In October 2014, the Veteran and his son testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  The Board remanded this case for further development in April 2015.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

For the reasons below, the issues of service connection for sinusitis, bronchitis and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

The Veteran's current disability of the prostate did not manifest in service and is unrelated to any disease, injury or event in service, including the Veteran's presumed exposure to tactical herbicides in Vietnam.


CONCLUSION OF LAW

The criteria for service connection for a current disability of the prostate, to include prostatitis, have not been met.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

Duty to Notify

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The notice VCAA requires depends on the general type of claim the Veteran has made. "As a result, generic notice provided in response to a request for service connection must differ from that provided in response to a request for an increased rating."  Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of disability.  Id. at 486.

The claimant in this case has substantiated his status as a veteran.  In a letter dated June 2009, the RO notified him of all the other elements necessary to establish his claim for service connection for prostatitis.  

Duty to Assist

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  The Board's April 2014 remand instructions ordered the AOJ to request additional clinical records from the hospital at Englin Air Force Base in Florida for the years shortly after the Veteran's retirement from the Air Force.  The AOJ made an appropriate request, but the National Personnel Record Center (NPRC) indicated in a response to that request that a search for the records were unsuccessful.  In his hearing testimony, the Veteran said that his post-service treatment at Englin Air Force Base was for sinus ailments and for high blood pressure.  For this reason, the Board finds that, even if the AOJ did not make all reasonable efforts to obtain these records, the failure to obtain them does not affect his claim for service connection for a prostate disability.  

To help determine whether a current disability of the prostate is related to service the AOJ arranged for a VA physician to examine the Veteran in April 2014.  After the Board determined that the initial examination was inadequate, the Veteran was examined again by the same physician in July 2015.  The physician provided a medical opinion with the July 2015 examination report.  At the AOJ's request, the examiner wrote an addendum opinion in September 2015.  The addendum opinion satisfied the Board's remand order for an opinion on whether any current prostate disability was related to the Veteran's presumed exposure to herbicides.  With respect to the prostate disability claim, the Board finds that the AOJ complied with its prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As the Veteran has not identified any additional evidence pertinent to the claim being decided today, and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to that claim is required to comply with the duty to assist.

II. Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

In this case, the Veteran meets the current disability requirement.  Post service VA treatment records indicate a diagnosis of benign prostatic hypertrophy.  According to the April 2014 VA examination report, the Veteran had prostatic enlargement, resulting in increased voiding frequency.   After the second examination, in July 2015, the examiner recorded a diagnosis of benign prostatic enlargement.   

According to his service treatment records, medical personnel identified a nodule on the Veteran's prostate in October 1985.  A biopsy of tissue taken from the nodule indicated that it was benign.  The Veteran attributes his current prostate condition to this event and the Board finds that this testimony and the consistent service treatment records, taken together, satisfy the in-service event requirement of his claim.  In the alternative, the Veteran claims that his current prostate condition is related to herbicide exposure in Vietnam.  His personnel records prove that he served in Vietnam at the relevant time and the law therefore presumes that he was exposed to certain herbicide agents.  See 38 U.S.C.A. § 1116(f) (West 2014).  Thus, the Veteran's entitlement to service-connected disability benefits for a current prostate disability depends on the third and final element of his claim: the existence of a causal link - or "nexus" - between that disability and either the prostate nodule detected in 1985 or his exposure to herbicides in Vietnam.

Under some circumstances, the "nexus" between herbicide exposure and certain associated diseases will also be presumed.  See 38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The diseases implicating a presumption of service connection based on herbicide exposure are listed in 38 C.F.R. § 3.309(e).  Prostate enlargement and benign prostatic hypertrophy are not on the list.

While the statutory and regulatory presumption of service-connection does not apply to this Veteran's disease, he is not precluded from establishing service connection directly.  See 38 U.S.C.A. § 1113(b) (the availability of service connection on a presumptive  basis does not preclude consideration of service connection on a direct basis); Polovick v. Shinseki, 23 Vet. App. 48, 52-53 (2009) ("Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.").

To help decide whether the Veteran's current prostate condition is related to service, the AOJ arranged for an examination of the Veteran in April 2014.  The diagnosis was prostate enlargement.  Due to his enlarged prostate, the Veteran experienced voiding dysfunction and increased urinary frequency.  But in the opinion of the examining physician, the prostate enlargement was unrelated to the nodule detected in service.  To support this opinion, the examiner explained that the nodule detected in service was benign.

As the Board explained above, the rationale for that conclusion in the physician's April 2014 report did not provide enough information to decide the Veteran's claim.  The rationale for the examiner's negative opinion was insufficient, particularly with respect to the Veteran's theory that his prostate disability was related to herbicide exposure in service.  On remand, a new examination took place in July 2015.  Once again, the examiner diagnosed benign prostatic enlargement and identified 2011 as the initial date of diagnosis.  The medical history section of the report explained that, according to the Veteran, the voiding deficiency and urinary symptoms began within the last eight or ten years.  Diabetes mellitus, diagnosed in 2012, aggravated his urinary symptoms.  According to the report, the examiner was unaware of any "agents" causing prostatitis.  

The AOJ requested an addendum report from the examiner in September 2015.  The examiner was asked to clarify the use of the terms "agents" and whether the Veteran had a diagnosis of prostatitis.  In response, the examiner indicated that no prostatitis diagnosis could be found in the records.  In the opinion of the examiner, it was less likely that exposure to herbicide agents caused the Veteran's current prostate condition.  According to the examiner, the enlarged prostate, with associated voiding and erectile dysfunction, was normal and associated with the aging process.

According to the July 2015 examination report, at the Veteran's request, the physician did not examine the Veteran's prostate at that time.  In its April 2015 remand instructions, the Board ordered the AOJ to obtain a new medical opinion from a qualified person.  Whether a new personal examination of the Veteran would take place was left to the discretion of the examiner.  The July and September 2015 opinions were both provided by the same physician who examined the Veteran in April 2014.  Those opinions were based on an in-person examination and a full consideration of the relevant medical history.  Accordingly, with respect to the claim for service connection for prostate cancer, the July and September 2015 medical opinions are adequate and satisfy the Board's prior remand orders.

The Board has considered the service treatment records.  Consistent with the statements of the Veteran and the VA examiner, they indicate the presence of a benign prostate nodule in 1985.  The service treatment records do not, however, indicate an enlarged prostate.  Nor do they mention the presence of voiding dysfunction or increased urinary frequency.

The issue on appeal also requires review of the relevant post-service medical records and of the Veteran's written statements and hearing testimony.  The earliest available medical record to indicate benign prostatic hyperplasia is from 2007, which is approximately consistent with the statement in the July 2015 examination report indicating that the Veteran's enlarged prostate and associated voiding dysfunction began approximately eight to ten years prior to the examination.

In his hearing testimony, the Veteran said that he had a check-up when on active duty in the 1980s and that a biopsy was done on tissue taken from the nodule.  He acknowledged, however, that the nodule was benign.  He did not, moreover, suggest that he experienced an enlarged prostate or associated voiding dysfunction or increased urinary frequency at any time during active duty service.  In his written statements, the Veteran has asserted that his prostate condition is the result of exposure to herbicides in Vietnam.  But he has not submitted any medical evidence suggesting that such a connection exists.  

On the issue of whether a relationship exists between the current prostate disability and any disease, injury or event in service - including both the 1985 prostate nodule and presumed exposure to tactical herbicides - the Board finds that the most persuasive evidence is the September 2015 opinion of the VA examiner.  That opinion explained the examiner's conclusion by identifying a more likely alternative explanation for the current disability, i.e., the normal aging process.  The examiner specifically considered and rejected the theory that herbicide exposure caused the current disability.  The examiner's conclusion, moreover, is consistent with the medical evidence, both during and after service, and with the hearing testimony and written statements of the Veteran himself.  Indeed, the Veteran told the examiner, in July 2015, that symptoms of voiding dysfunction and increased urinary frequency began approximately eight to ten years earlier.  In other words, they began in approximately 2005 - more than fifteen years after his separation from service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the Board may consider in its assessment of a service connection claim the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue).  

As a layperson, the Veteran is competent to diagnose the cause of an injury with an immediately observable cause-and-effect relationship, such as a fall leading to a broken leg.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007).  He is not competent provide expertise on matters of medical complexity, such as the probability of a relationship between his current prostate enlargement and herbicide exposure.    

The Veteran has the burden of proving, at least to an equipoise standard, all of the requirements of a claim for service connection.  See 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Because the preponderance of the evidence weighs against a finding that a causal connection exists between service and the currently diagnosed prostate disorder, the benefit of the doubt doctrine does not apply, see 38 U.S.C.A. § 5107(b), and the claim for service connection must be denied.


ORDER

Entitlement to service connection for a disability of the prostate, claimed as prostatitis, to include as secondary to herbicide exposure, is denied.  


REMAND

In April 2015, the Board remanded the issues of service connection for bronchitis, sinusitis and hypertension.  For each claimed disability, the AOJ was ordered to obtain a new opinion from a qualified expert on the nature and etiology of the claimed disorder, including an opinion as to whether each claimed disorder is the result of in-service herbicide exposure.  

In a supplemental statement of the case issued in October 2015, the AOJ denied service connection for these claimed disabilities without first obtaining the medical opinions required by the Board's remand orders.  Citing a VA Form 21-0820 ("Report of General Information"), dated September 2015, the AOJ indicated that the Veteran failed to report for any of the scheduled examinations.  

With respect to the issues of service connection for bronchitis, sinusitis and hypertension, the AOJ did not comply with the Board's remand orders.  See Stegall, 11 Vet. App. at 271.  Those orders required the AOJ to send the file to appropriate medical experts who would provide the requested opinions.  The Board's orders provided that the relevant experts would decide whether or not the Veteran needed to appear in person for new examinations.  The AOJ followed those instructions with respect to the prostate disability issue.  But there is no record that the AOJ solicited the requested opinions on the issues of sinusitis, bronchitis and hypertension from any expert at any time after the Board remanded those issues in April 2015.  

The record is also inadequate to show that the Veteran was notified of the scheduled examinations.  Examination request forms suggest that a hypertension examination was scheduled for May 2015 and then rescheduled for September 2015.  Examinations for sinusitis and bronchitis were also scheduled for September 2015.  According to the VA employee who completed the Form 21-0820, she called the Veteran's telephone number to discuss his failure to report to the September 2015 examinations, but he did not answer.  It is not clear from the form whether the employee was able to leave a message.  Moreover, there is no record that the Veteran received any letter or telephone call prior to the date of the examinations informing him of their date and time.  A compensation and pension examination inquiry, also printed in September 2015, indicates that his address in the Veterans Health Administration (VHA) database differs from the address on file with the Veterans Benefits Administration (VBA).  But only the address provided by VBA is listed and it is not clear what efforts, if any, were made to contact the Veteran at either address.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the claims file to an examiner with the appropriate knowledge and expertise to render an etiology opinion as to the claims for service connection for sinusitis and bronchitis.  The claims folder and a copy of this Remand must be made available to the examiner, who should indicate on the examination report that (s)he has reviewed the folder prior to providing the requested opinions.  Whether a new in-person examination is needed should be left to the discretion of the examiner.  
If a new examination is needed, it should be scheduled only after appropriate notice to the Veteran, including letters to the addresses he has most recently provided to both VHA and VBA.  

Based on a review of the record, the examiner should:

(a) Determine if the Veteran has a current diagnosis of either sinusitis and/or bronchitis (or has had either disability at any time since October 2008).  If a diagnosis is not made, the examiner should reconcile his/her findings with any contrary medical evidence of record.  Additionally, the examiner should distinguish chronic sinusitis and chronic bronchitis from recurring, acute infections.

If a diagnosis of either sinusitis or bronchitis is made:

(b) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's sinusitis or bronchitis is causally or etiologically related to the Veteran's period of active service.

(c) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's sinusitis or bronchitis was caused by the Veteran's in-service herbicide exposure.

A complete rationale for any opinion expressed should be provided in a legible report.  In that report, the examiner should reconcile any contrary medical evidence of record.  The examiner should also directly address the Veteran's lay assertions.  

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.  

2. Send the claims file to an examiner with the appropriate knowledge and expertise to render an etiology opinion as to the claim for service connection for hypertension.  The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder prior to providing the requested opinions.  Whether a new in-person examination is needed should be left to the discretion of the examiner.  If a new examination is needed, it should be scheduled only after appropriate notice to the Veteran, including letters to the addresses he has most recently provided to both VHA and VBA.  

Based on a review of the record, the examiner should:

(a) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hypertension is causally or etiologically related to the Veteran's period of active service.

(b) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that hypertension was caused by the Veteran's in-service herbicide exposure.  

A complete rationale for any opinion expressed should be provided in a legible report.  In that report, the examiner should reconcile any contrary medical evidence of record.  The examiner should also directly address the Veteran's lay assertions.  

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.  

3. Review the examination reports to ensure compliance with the directives of this remand.  If any report is deficient in any manner, it should be returned to the reviewing personnel.  

4. After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


